FRANK D. UPCHURCH, Jr., Judge.
We find that sufficient evidence was presented to justify revocation of appellant’s probation on the grounds that he failed to report to his probation officer, inform him of his correct address and whereabouts and attend a work program as he had agreed to do. However, we strike from the revocation order the finding that appellant violated condition two of his probation which required him to pay the cost of supervision since no evidence was presented showing that he had the ability to make such payments. See Cephas v. State, 412 So.2d 935 (Fla. 2d DCA 1982); Deason v. State, 404 So.2d 1140 (Fla. 4th DCA 1981).
AFFIRMED.
ORFINGER, C.J., and SHARP, J., concur.